DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-15 are pending.
Claim 16 is canceled.
Claim(s) 1-15 are rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 01/26/2022.
Claims 1-3, 10, 12, 13, and 15 are amended. Accordingly, the amended claims are being fully considered by the examiner.
In response to applicant’s amendments to claim 12, all the claim objections of claim 12 as set forth in the previous office action have been withdrawn.
Applicant’s amendments to claims 1, 12, and 13 have overcome all the 35 USC § 112 rejections of claims 1-15 as set forth in the previous office action. Accordingly, all the 35 USC § 112 rejections of claims 1-15 as set forth in the previous office action have been withdrawn.
In response to applicant’s amendments to claim 15, all the claim 35 U.S.C. 101 rejections of claim 15 as set forth in the previous office action have been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 112
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
Claim 1:
	Claim 1 recites the following limitations: “wherein the selected bioprocessing units are selected using” “the plurality of objective functions dependent on the requirement data and the unit data.”
The limitation describes bioprocessing units are selected using plurality of objective functions. 
However, applicant’s specification doesn’t provide any clear description of selecting bioprocessing units using “plurality of objective functions.” Specification paragraphs 73 and 98 describe, selection of bioprocessing units using single objective function and not “plurality of objective functions.
Specification paragraph 73 describes, “where the bioprocessing units are selected using the requirement data the unit data and an objective function dependent on the requirement data and the unit data.” 
Further paragraph 98 describes, “a selection of bioprocessing units from the plurality of bioprocessing units selected using the requirement data, the unit data and an objective function dependent on the requirement data and the unit data.”
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention. One of ordinary skilled in the art, based on the description described in the specification, will not understand that bioprocessing units are selected using “plurality” of objective function.
	Appropriate corrections are required.
	
Claims 2-15:
	Based on their dependencies in claim 1, claims 2-15 also include same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-15 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4, 6-9, 11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyckenberg et al. (US20190336886A1) [hereinafter Hyckenberg], and further in view of Iovanni et al. (US20130218352A1) [hereinafter Iovanni] and Adams et al. (US20140358831A1) [hereinafter Adams].
Claim 1:
	Regarding claim 1, Hyckenberg discloses, “A computer implemented method for optimization of a bioprocessing system formed by interconnected or interconnectable bioprocessing units and configured to provide a desired system functionality, the method comprising:” [See method for optimizing bioprocessing system to provide a desired system functionality (e.g.; meet desired/optimum characteristics; see method as shown in figure 8). See bioprocessing system formed by interconnected/interconnectable bioprocessing units (e.g.; see interconnected processing units as shown in figures 1 and 2) : “controlling the bioprocess purification system to meet the desired characteristics based on the identified deviation, whereby the target characteristics is within a pre-determined range.” (¶19)… “The method described above may be implemented in a computer program for controlling a bioprocess purification system.” (¶82)];
	“obtaining requirement data of a bioprocess, the requirement data being at least indicative of the desired system functionality, and indicative of a desired substance resulting from the operation of the bioprocess system,” [See system obtains requirement data (e.g.; obtaining target product information for controlling the bioprocessing system to acquire the target product with desired characteristics) including information about desired system functionality (e.g.; desired control of the bioprocessing system to obtain target product with desired characteristics) and desired substance (e.g.; target product with desired characteristics after controlling operation of the system): “a step to define 81 a target product fingerprint is performed” (¶72)… “detecting 82 at least one parameter indicative of characteristics of the target product, performing 83 real time trend analysis of each detected at least one parameter to identify a deviation from the desired characteristics of the target product, and controlling 84 a the bioprocess purification system to meet the desired characteristics based on the identified deviation, whereby the target characteristics is within a pre-determined range.” (¶71); “the controlling the bioprocess purification system in 84 comprises controlling an upstream process 85,” (¶76)… “the controlling the bioprocess purification system in 84 comprises controlling a downstream process 86.” (¶77)];
	“obtaining unit data indicative of characteristics of a plurality of bioprocessing units,” [Examiner notes that applicant’s specification paragraph 70 describes “unit data” as “a desired amount of the desired substance,” as such Hyckenberg teaches: See obtaining unit data (e.g.; a desired amount of the desired substance such that the target characteristics is within a pre-determined range) indicative if characteristics of bioprocessing units (e.g.; controlling bioprocessing units related to upstream/downstream processing to obtain a desired amount of the desired/target product to meet the target characteristics): “controlling 84 a the bioprocess purification system to meet the desired characteristics based on the identified deviation, whereby the target characteristics is within a pre-determined range.”  (¶71)… “the controlling the bioprocess purification system in 84 comprises controlling an upstream process 85,” “controlling the cell culture process 85 a to adjust the composition of the sample being fed into the continuous chromatography.” (¶76)… “control an upstream process 73 a.” “if a high amount of broken molecules of the target product is detected after separation, this may be rectified by changing parameters in the cell culture step, such as increase flow in the cell perfusion to prevent breakdown of target product molecules before introduced into the separation step 71. Alternatively, feeding parameters in the fermentation may be adjusted based on the measured information.” (¶65)… “the controlling the bioprocess purification system in 84 comprises controlling a downstream process 86.” “comprise adjusting 86 a the elution step based on the concentration of target product in the sample being fed into the continuous chromatography.” (¶77)… “control a downstream process 73 b.” “adjust the elution based on the concentration of target product in the sample being fed into the separation step.” (¶66)];
	“generating at least one optimized or suitable bioprocessing system configuration capable to provide the desired system functionality, based at least in part on” “optimization of a plurality of objective functions” [See generating a optimized control command (e.g.; optimized to obtain desired target product) that configures the system to provide desired system functionality based on optimization of objective functions (e.g.; perform optimization of plurality of objectives to obtain desired target product to meet the desired/target characteristics): “controlling the bioprocess purification system to meet the desired characteristics based on the identified deviation, whereby the target characteristics is within a pre-determined range.” (¶19)… “controlling 84 a the bioprocess purification system to meet the desired characteristics based on the identified deviation, whereby the target characteristics is within a pre-determined range.” (¶71)… “the controlling the bioprocess purification system in 84 comprises controlling an upstream process 85, and according to one aspect the control of the upstream process comprises controlling the concentration of the target product in the sample being fed into the continuous chromatography.” (¶76)… “the controlling the bioprocess purification system in 84 comprises controlling a downstream process 86. When the continuous chromatography comprises loading, elution and cleaning steps of each column, the downstream process may comprise adjusting 86 a the elution step based on the concentration of target product in the sample being fed into the continuous chromatography.” (¶77)];
	“the plurality of objective functions dependent on the requirement data and the unit data” [See the configuration for optimized control includes unit data (e.g.; a desired amount of the desired substance such that the target characteristics is within a pre-determined range) and objective functions (e.g.; control functions to obtain desired product), where the objective functions are based on requirement data and unit data (e.g.; control function to control the upstream/downstream process units to obtain a desired product based on the target product characteristics such that the target characteristics is within a pre-determined range): “controlling the bioprocess purification system to meet the desired characteristics based on the identified deviation, whereby the target characteristics is within a pre-determined range.” (¶19)… “controlling 84 a the bioprocess purification system to meet the desired characteristics based on the identified deviation, whereby the target characteristics is within a pre-determined range.” (¶71)… “the controlling the bioprocess purification system in 84 comprises controlling an upstream process 85, and according to one aspect the control of the upstream process comprises controlling the concentration of the target product in the sample being fed into the continuous chromatography.” (¶76)… “the controlling the bioprocess purification system in 84 comprises controlling a downstream process 86. When the continuous chromatography comprises loading, elution and cleaning steps of each column, the downstream process may comprise adjusting 86 a the elution step based on the concentration of target product in the sample being fed into the continuous chromatography.” (¶77)], but doesn’t explicitly disclose, “generating at least one optimized or suitable” “configuration capable to provide the desired system functionality based at least in part on multidimensional optimization of a plurality of objective functions,” “the bioprocessing system configuration comprising a selection of bioprocessing units from the plurality of bioprocessing units, wherein the selected bioprocessing units are selected using the requirement data, the unit data and the plurality of objective functions”
	However, Iovanni discloses, “the bioprocessing system configuration comprising a selection of bioprocessing units from the plurality of bioprocessing units, wherein the selected bioprocessing units are selected using the requirement data, the unit data” [See the bioprocessing system configuration includes selection of plurality of processing units that are selected using requirement data (e.g.; selection of the fluid manipulation components based on requirement data such as desired system/component operation to obtain desired end product) and unit data (e.g.; specification of the units/components such as coordination of the components into a flow scheme): “recognition of the fluid manipulation components and their locations on the mounting frame by electronic signals transmitted through the couplings, and coordination of the components into a flow scheme.” (¶7)… “operating the fluidics scheme hardware, including causing the fluid manipulation components to direct fluids to and from the chromatographic separation column by way of the selected flow scheme.” (¶39)];
	“the selected bioprocessing units are selected using” “the plurality of objective functions” [See the bioprocessing units are selected using objective functions (e.g.; selection of the components based on objectives such that components are selected to obtain desired product and the component operations are controlled based on objectives to obtain the desired product): “recognition of the fluid manipulation components and their locations on the mounting frame by electronic signals transmitted through the couplings, and coordination of the components into a flow scheme.” (¶7)… “operating the fluidics scheme hardware, including causing the fluid manipulation components to direct fluids to and from the chromatographic separation column by way of the selected flow scheme.” (¶39)];
, but doesn’t explicitly disclose, “generating at least one optimized or suitable” “configuration capable to provide the desired system functionality based at least in part on multidimensional optimization of a plurality of objective functions,”
	However, Adams discloses, “generating at least one optimized or suitable” “configuration capable to provide the desired system functionality based at least in part on multidimensional optimization of a plurality of objective functions,”  [See the bioprocessing system (e.g.; biological processing). See an optimized configuration that provides desired operation of the system (e.g.; optimized configuration to control the system in desired manner) is generated based on multidimensional optimization of a plurality of objective functions (e.g.; optimization performed in multiple dimensions of objective functions): “machine learning system for analysis of biological data (e.g., a machine learning system for protein motif prediction)” (¶76)… “perform a method for use in connection with performing optimization using an objective function that maps elements in a first domain to values in a range.” (¶26)… “An objective function may be defined on a domain of any suitable dimension d (e.g., d is at least two, d is at least three, d is at least five, d is at least 10, d is at least 25, d is at least 50, d is at least 100, d is at least 500, d is at least 1000, d is in between 10-100, d is in between 25 and 500, d is in between 500 and 5000, etc.). For example, an objective function representing the relationship between hyper-parameter values of a machine learning system and values indicative of the performance of the machine learning system configured with the hyper-parameter values may be defined on a domain whose dimensionality is equal to the number of hyper-parameters used to configure the machine learning system.” (¶92)];
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the system configuration including selected processing units using the required data, and combined the capability of selecting bioprocessing units using objective functions taught by Iovanni and combined the capability of generating optimized configuration for desired operation based on multidimensional optimization of objective functions taught by Adams with the method taught by Hyckenberg as discussed above. A person of ordinary skill in the product processing field would have been motivated to make such combination in order to have the advantage of having a system that is easy and cost effective to operate and that is highly adaptable, and the operation can be readily monitored, controlled, and maintained [Iovanni: “a system that is easy and inexpensive to operate and that is highly adaptable to the separation and purification of different species and the protocols needed for each species. The system is easily and quickly assembled, reconfigured, substituted, and expanded, and, when the system is in use, its operation is readily monitored, controlled, and maintained.” (¶6)], and in order to perform optimization tasks more efficiently  [Adams: “optimization for multiple different optimization tasks may be performed more efficiently” (¶72)].

Claim 4:
	Regarding claim 4, Hyckenberg, Adams, and Iovanni disclose all the elements of claim 1.
	Hyckenberg further disclose, “obtaining unit data comprises compiling or reading records in a database, accessible by the computer, the unit data including specification data relating to each bioprocessing unit.” [See reading unit data including specification data of processing units (e.g.; pre-determined range of target characteristics): “controlling 84 a the bioprocess purification system to meet the desired characteristics based on the identified deviation, whereby the target characteristics is within a pre-determined range.”  (¶71)… “the controlling the bioprocess purification system in 84 comprises controlling an upstream process 85,” “controlling the cell culture process 85 a to adjust the composition of the sample being fed into the continuous chromatography.” (¶76)… “control an upstream process 73 a.” “if a high amount of broken molecules of the target product is detected after separation, this may be rectified by changing parameters in the cell culture step, such as increase flow in the cell perfusion to prevent breakdown of target product molecules before introduced into the separation step 71. Alternatively, feeding parameters in the fermentation may be adjusted based on the measured information.” (¶65)].

Claim 6:
	Regarding claim 6, Hyckenberg, Adams, and Iovanni disclose all the elements of claim 1.
	Hyckenberg further disclose, “wherein the requirement data is indicative of a selection of any of a desired production scale, a desired amount of the desired substance, a desired output of the system, a physical area available for housing the system, a desired system running hours, a desired system service life or template system configurations indicative of type of bioprocessing units comprised in the system and information on how the bioprocessing units are interconnected or interconnectable to each other.” [Examiner notes that claim requires requirement data is indicative of a selection of only one of a desired production scale, a desired amount of the desired substance, a desired output of the system, a physical area available for housing the system, a desired system running hours, a desired system service life or template system configurations indicative of type of bioprocessing units comprised in the system and information on how the bioprocessing units are interconnected or interconnectable to each other.
	Hyckenberg teaches: See system obtains requirement data (e.g.; obtaining target product information for controlling the bioprocessing system to acquire the target product with desired characteristics): “a step to define 81 a target product fingerprint is performed” (¶72)… “detecting 82 at least one parameter indicative of characteristics of the target product, performing 83 real time trend analysis of each detected at least one parameter to identify a deviation from the desired characteristics of the target product, and controlling 84 a the bioprocess purification system to meet the desired characteristics based on the identified deviation, whereby the target characteristics is within a pre-determined range.” (¶71)].

Claim 7:
	Regarding claim 7, Hyckenberg, Adams, and Iovanni disclose all the elements of claim 1.
	Hyckenberg further disclose, “wherein the unit data is indicative of a selection of any of output or input capacity of unit; physical size; information if the unit is configured for single- use or reusable, a desired production scale, a desired amount of the desired substance, footprint of the unit, running hours of the unit, service life of the unit or template system configurations indicative of type of bioprocessing units comprised in the system and information on how the bioprocessing units are interconnected or interconnectable to each other.” [Examiner notes that claim requires unit data is indicative of a selection of only one of output or input capacity of unit; physical size; information if the unit is configured for single- use or reusable, a desired production scale, a desired amount of the desired substance, footprint of the unit, running hours of the unit, service life of the unit or template system configurations indicative of type of bioprocessing units comprised in the system and information on how the bioprocessing units are interconnected or interconnectable to each other.
	Hyckenberg teaches: See obtaining unit data (e.g.; a desired amount of the desired substance such that the target characteristics is within a pre-determined range) indicative if characteristics of bioprocessing units (e.g.; controlling bioprocessing units related to upstream/downstream processing to obtain a desired amount of the desired/target product to meet the target characteristics): “controlling 84 a the bioprocess purification system to meet the desired characteristics based on the identified deviation, whereby the target characteristics is within a pre-determined range.”  (¶71)… “the controlling the bioprocess purification system in 84 comprises controlling an upstream process 85,” “controlling the cell culture process 85 a to adjust the composition of the sample being fed into the continuous chromatography.” (¶76)… “control an upstream process 73 a.” “if a high amount of broken molecules of the target product is detected after separation, this may be rectified by changing parameters in the cell culture step, such as increase flow in the cell perfusion to prevent breakdown of target product molecules before introduced into the separation step 71. Alternatively, feeding parameters in the fermentation may be adjusted based on the measured information.” (¶65)… “the controlling the bioprocess purification system in 84 comprises controlling a downstream process 86.” “comprise adjusting 86 a the elution step based on the concentration of target product in the sample being fed into the continuous chromatography.” (¶77)… “control a downstream process 73 b.” “adjust the elution based on the concentration of target product in the sample being fed into the separation step.” (¶66)].

Claim 8:
	Regarding claim 8, Hyckenberg, Adams, and Iovanni disclose all the elements of claim 1, but Hyckenberg doesn’t explicitly disclose, “wherein the optimized or suitable bioprocessing system configuration comprises at least information indicative of the identity of the selection of bioprocessing units.”
	However, Iovanni further disclose, “wherein the optimized or suitable bioprocessing system configuration comprises at least information indicative of the identity of the selection of bioprocessing units.” [See the information that indicates the identity of the selected unit (e.g.; schemes are selected as required by the user and the configuration includes information that indicates the identity of the selected units in the schemes such as recognition of the fluid manipulation components): “various functions are performed by the software, including recognition of the fluid manipulation components and their locations on the mounting frame by electronic signals transmitted through the couplings, and coordination of the components into a flow scheme.” (¶7)… “operating the fluidics scheme hardware, including causing the fluid manipulation components to direct fluids to and from the chromatographic separation column by way of the selected flow scheme.” (¶39)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Iovanni with the method taught by Hyckenberg, Adams, and Iovanni as discussed above. A person of ordinary skill in the product processing field would have been motivated to make such combination for the same reasons as described above in claim 1.


Claim 9:
	Regarding claim 9, Hyckenberg, Adams, and Iovanni disclose all the elements of claims 1 and 8, but Hyckenberg doesn’t explicitly disclose, “the optimized or suitable bioprocessing system configuration further comprises information indicative of how the selection of bioprocessing units are interconnected or interconnectable to each other.”
	However, Iovanni further disclose, “the optimized or suitable bioprocessing system configuration further comprises information indicative of how the selection of bioprocessing units are interconnected or interconnectable to each other.” [See the information that indicates how the selected units in the scheme are interconnected (e.g.; coordination and connections of the components into a flow scheme): “various functions are performed by the software, including recognition of the fluid manipulation components and their locations on the mounting frame by electronic signals transmitted through the couplings, and coordination of the components into a flow scheme.” (¶7)… “The fluid manipulation component on one or more modules can be a chromatographic column. Chromatographic columns can also (or alternatively) be positioned and/or supported separately from the mounting frame with appropriate fluidic connections to the components in the modules.” (¶30)… “operating the fluidics scheme hardware, including causing the fluid manipulation components to direct fluids to and from the chromatographic separation column by way of the selected flow scheme.” (¶39)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Iovanni with the method taught by Hyckenberg, Adams, and Iovanni as discussed above. A person of ordinary skill in the product processing field would have been motivated to make such combination for the same reasons as described above in claim 1.

Claim 11:
	Regarding claim 11, Hyckenberg, Adams, and Iovanni disclose all the elements of claim 1.
	Hyckenberg further disclose, “wherein the computer is configured to perform the method according to claim 1” [See the computer performs the method: “The method described above may be implemented in a computer program for controlling a bioprocess purification system. The computer program comprises instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to the different variations described in connection with FIG. 8. The computer program for controlling the bioprocess purification system may be stored on and carried by a computer readable storage medium.” (¶82)].

Claim 14:
	Regarding claim 14, Hyckenberg, Adams, and Iovanni disclose all the elements of claim 1.
	Hyckenberg further disclose, “A computer program comprising computer-executable instructions for causing a computer, when the computer-executable instructions are executed on a processing unit comprised in the computer, to perform any of the method steps according to claim 1.” [See: “The method described above may be implemented in a computer program for controlling a bioprocess purification system. The computer program comprises instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to the different variations described in connection with FIG. 8. The computer program for controlling the bioprocess purification system may be stored on and carried by a computer readable storage medium.” (¶82)].

Claim 15 (amended):
	Regarding claim 15, Hyckenberg, Adams, and Iovanni disclose all the elements of claims 1 and 14.
	Hyckenberg further disclose, “A computer program product comprising a non-transitory computer-readable storage medium, the computer-readable storage medium having the computer program according to claim 14 embodied therein.” [See: “The method described above may be implemented in a computer program for controlling a bioprocess purification system. The computer program comprises instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to the different variations described in connection with FIG. 8. The computer program for controlling the bioprocess purification system may be stored on and carried by a computer readable storage medium.” (¶82)].


Claim(s) 2, 5, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyckenberg, Adams and Iovanni, and further in view of Bartee et al. (US20080109200A 1) [hereinafter Bartee].
Claim 2 (amended):
	Regarding claim 2, Hyckenberg, Adams, and Iovanni disclose all the elements of claim 1, but they do not explicitly disclose, “wherein the step of generating bioprocessing system configurations comprises: identifying one or more candidate system configurations using the requirement data and the unit data, wherein a system configuration is identified if the unit data match the requirement data, selecting the at least one optimized or suitable bioprocessing system configuration by optimizing at least a first value of a first objective function of the plurality of objective functions, wherein determination of the first value is dependent on the requirement data and the unit data.” 
	However, Bartee discloses, “wherein the step of generating bioprocessing system configurations comprises: identifying one or more candidate system configurations using the requirement data and the unit data, wherein a system configuration is identified if the unit data match the requirement data,” [See system configuration is identified a using the requirement data and the unit data (e.g.; identifying system configurations using the received objective that includes requirement data such as target throughput for the biofuel production process and unit data such as target feed rates and dynamic changes in one or more constraints on the biofuels production process) when the unit data match the requirement data (e.g.; configuration data in accordance with the objective and subject to the one or more constraints in order to meet the objective): “An objective for the biofuel production process may be received, e.g., specifying or encoding a desired behavior or outcome of the biofuel production process.” (¶32)… “objectives may include,” “operator specified objectives,” “target feed rates,” “cost objectives,” “quality objectives,” “equipment maintenance objectives,” “economic objectives, a target throughput for the biofuel production process,” “dynamic changes in one or more constraints on the biofuels production process, among others.” (¶33)… “generate model output comprising target values for one or more variables related to the at least one batch process and the at least one continuous process in accordance with the objective and subject to the one or more constraints. In other words, the model may execute to determine target values for manipulated variables for the at least one batch process and the at least one continuous process that may be used to control the sub-processes in such a way as to attempt to meet the objective.” (¶36)];
	“selecting the at least one optimized or suitable bioprocessing system configuration by optimizing at least a first value of a first objective function of the plurality of objective functions, wherein determination of the first value is dependent on the requirement data and the unit data.” [See selecting a desired configuration (e.g.; desired control signal to meet the objective) by optimizing a value of an objective function (e.g.; determine target values to meet the objective that are optimized target values) based on requirement data and the unit data (e.g.; as specified by the objective): “generate model output comprising target values for one or more variables related to the at least one batch process and the at least one continuous process in accordance with the objective and subject to the one or more constraints.” “execute to determine target values for manipulated variables for the at least one batch process and the at least one continuous process that may be used to control the sub-processes in such a way as to attempt to meet the objective.” (¶36)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of identifying a configuration using the requirement data and unit data when unit data matches the requirement data and selecting configuration and selecting configuration by optimizing a value of an objective function based on the requirement and unit data taught by Bartee with the method taught by Hyckenberg, Adams, and Iovanni as discussed above. A person of ordinary skill in the product processing field would have been motivated to make such combination in order to optimize the process [Bartee: “systems and methods described herein may be used to substantially optimize biofuel production in a biofuel production process.” (¶41)].

Claim 5:
	Regarding claim 5, Hyckenberg, Adams, and Iovanni disclose all the elements of claim 1, but they do not explicitly disclose, “obtaining requirement data comprises receiving input of requirement data from a user.” 
	However, Bartee discloses, “obtaining requirement data comprises receiving input of requirement data from a user.”  [See requirement data is obtained and requirement data is inputted by the user (e.g.; objectives inputted by operator): “objectives may include” “one or more operator specified objectives,” (¶33)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of obtaining requirement data that are inputted by the operator taught by Bartee with the method taught by Hyckenberg, Adams, and Iovanni as discussed above. A person of ordinary skill in the product processing field would have been motivated to make such combination in order to optimize the process [Bartee: “systems and methods described herein may be used to substantially optimize biofuel production in a biofuel production process.” (¶41)].

Claim 10 (amended):
	Regarding claim 10, Hyckenberg, Adams, and Iovanni disclose all the elements of claim 1, but they do not explicitly disclose, “wherein the plurality of objective functions are configured to generate respective maximal or minimal values at an optimized bioprocessing system configuration.” 
	However, Bartee discloses, “wherein the plurality of objective functions are configured to generate respective maximal or minimal values at an optimized bioprocessing system configuration.” [See system generating maximum/minimum values at optimized configuration (e.g.; target values for set goals to maximize throughput, minimize the cost of operation, or maximize profit or production of the operation) for the objective functions (e.g.; for each set goals): “An objective for the biofuel production process may be received, e.g., specifying or encoding a desired behavior or outcome of the biofuel production process.” (¶32)… “the objective may include an overall objective for the biofuel production process, e.g., maximize throughput,” (¶32)… “objectives may include,” “a target throughput for the biofuel production process,” (¶33)… “Objective Function—sets the goals for the overall operation of the process or unit. The objective function provides one or several consistent numerical metric(s) to which the process or unit strives to achieve and over which the performance of the process or unit may be measured, e.g., minimize the cost of operation, or maximize profit or production of the operation.” (¶91)… “generate model output comprising target values for one or more variables related to the at least one batch process and the at least one continuous process in accordance with the objective and subject to the one or more constraints.” (¶36)];
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Bartee with the method taught by Hyckenberg, Adams, and Iovanni as discussed above. A person of ordinary skill in the product processing field would have been motivated to make such combination for the same reasons as described above in claim 2.



Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyckenberg, Bartee, and Iovanni, and further in view of Wang et al. (US20200065712A1) [hereinafter Wang].
Claim 3 (amended):
	Regarding claim 3, Hyckenberg, Bartee, Adams, and Iovanni disclose all the elements of claims 1-2, but Hyckenberg does not explicitly disclose, “a plurality of optimized or suitable bioprocessing system configuration are selected by optimizing a plurality of values of the plurality of objective functions dependent on the requirement data, and ranking the selected bioprocessing system configurations using the plurality of values of the plurality of objective functions.” 
	However, regarding claim 3, Bartee discloses, “a plurality of optimized or suitable bioprocessing system configuration are selected by optimizing a plurality of values of the plurality of objective functions dependent on the requirement data, and ranking the selected bioprocessing system configurations using the plurality of values of the plurality of objective functions.” [See more than one configuration (e.g.; configured variables) are selected by optimizing plurality values (e.g.; target values) of objective functions dependent of required data (e.g.; in accordance with the objectives and subject to the one or more constraints): “executed in accordance with the objective using the received process information as input, to generate model output comprising target values for one or more variables related to the at least one batch process and the at least one continuous process in accordance with the objective and subject to the one or more constraints.” “execute to determine target values for manipulated variables for the at least one batch process and the at least one continuous process that may be used to control the sub-processes in such a way as to attempt to meet the objective.” (¶158)… “In 912,’ “continuous process of the biofuel production process, may be controlled in accordance with the target values and the objective, subject to the one or more constraints.” “controlling the plurality of sub-processes of the biofuel production process in accordance with the target values and the objective may include operating one or more controllers to control one or more of: one or more material feed rates, one or more water flows, one or more molecular sieve regenerations, one or more heat sources, and so forth, including any controllable aspects of the sub-processes useable to pursue and possibly meet the objective (or objectives).” (¶159)], but does not explicitly disclose, “ranking the selected bioprocessing system configurations using the plurality of values of the plurality of objective functions.” 
	However, regarding claim 3, Wang discloses, “ranking the selected bioprocessing system configurations using the plurality of values of the plurality of objective functions.” [See the configurations are ranked (e.g.; sorted in order) using values of objective functions (e.g.; respective upper bounds): “The configurations are sorted by their respective upper bounds (in descending order), and the configuration with the highest upper bound (herein, without loss of generality, assumed to be C1) is selected as an initial guess for the best configuration” (¶41)]
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the selection of plurality of configurations by optimizing values of objective function taught by Bartee and ranking selected configurations using the values of objective functions taught by Wang with the method taught by Hyckenberg, Bartee, Adams, and Iovanni as discussed above. A person of ordinary skill in the system configuration optimization field would have been motivated to make such combination in order to return approximate best configuration as output [Wang: “it returns an approximate best configuration 106 as output.” (¶15)].

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyckenberg, Adams and Iovanni, and further in view of Discenzo (US20120308988A1) [hereinafter Discenzo].
Claim 12 (amended):
	Regarding claim 12, Hyckenberg, Adams, and Iovanni disclose all the elements of claim 1.
	Hyckenberg further discloses, “A configuration system for performing the method of claim 1, the system including; the computer; a database” [See the system performing the method of claim 1 includes a computer and storage to store data: “a bioprocess purification system, configured to purify a target product using a separation process is shown. The bioprocess purification system comprises a number of steps” (¶38)… “The method described above may be implemented in a computer program for controlling a bioprocess purification system. The computer program comprises instructions which, when executed on at least one processor, cause the at least one processor to carry out the method according to the different variations described in connection with FIG. 8. The computer program for controlling the bioprocess purification system may be stored on and carried by a computer readable storage medium.” (¶82)], but doesn’t not explicitly disclose, “a database including data relating at least to bioprocessing unit parameters such as: output or input capacity rated inputs; cycle times; batch time; physical size, energy consumption; configuration for single-use or reusability, service life , the database, or a further database including data relating to one or more of unit availability, compatibility with other units, consumables required, consumable supply information, service and maintenance information, regulatory information and training information;” “the computer and the database(s) being in communication via a communication network, and wherein the requirement data provided via a user gateway and the gateway returns the optimized or suitable bioprocessing system configuration.”
	However, Discenzo discloses, “a database including data relating at least to bioprocessing unit parameters such as: output or input capacity rated inputs; cycle times; batch time; physical size, energy consumption; configuration for single-use or reusability, service life” [Examiner notes that claim requires only one of these data that are related to bioprocessing unit parameters: “output or input capacity rated inputs; cycle times; batch time; physical size, energy consumption; configuration for single-use or reusability, service life,”
	Discenzo teaches: See database/storage includes data such as energy consumption (e.g.; energy parameter such as actual energy use): “Energy module 716 can retain (or have access to) desired energy parameters, which can include energy usage limitations, target energy usage, actual or predicted energy use, energy cost, energy quality, energy reliability, energy demand-response profile, carbon usage (e.g., negatively impacting carbon credits or carbon footprint), GHG (green house gas emissions), or other energy criteria. The energy parameters can be maintained in a storage media, database, or in another retrievable format.” (¶83)];
	“the database, or a further database including data relating to one or more of unit availability, compatibility with other units, consumables required, consumable supply information, service and maintenance information, regulatory information and training information;” [Examiner notes that claim requires only one of the database that is same as the previous database, or a different database. Examiner further notes that database includes data relating to only one of unit availability, compatibility with other units, consumables required, consumable supply information, service and maintenance information, regulatory information and training information
	Discenzo teaches: database includes regulatory/specification information such as quality parameters and processing material within a certain time limit: “quality parameters can be maintained in a storage media, database,” “examples of quality parameters can include maintaining a bacteria level above (or below) a certain threshold” “keeping a temperature above (or below) or within a range of a certain amount at various production stages, processing material within a certain time limit,” (¶82)];
	“the computer and the database(s) being in communication via a communication network, and wherein the requirement data provided via a user gateway and the gateway returns the optimized or suitable bioprocessing system configuration.” [See system in communication with database in a secure network and receive requirements from user via gateway and returns desired configuration (e.g.; adjustment component 510 automatically generates a database structure): “component 510 can be employed to automatically structure databases (or the like) for use when collecting data relating to the production process 502.” “system 500 enables an operator or user to request data collected from a particular machine, set of machines, stage within the process, and/or product and the adjustment component 510 automatically generates a database structure that collects data in accordance with the request.” (¶72)… “Wi-Fi networks use radio technologies called IEEE 802.11x (a, b, g, etc.) to provide secure, reliable, fast wireless connectivity.” (¶162)] 
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the database includes data such as energy consumption, regulatory/specification information such as quality parameters and processing material within a certain time limit, and a computing system in communication with the database, where the user can provide requirements and the system can provide optimized configuration taught by Discenzo with the method taught by Hyckenberg, Adams, and Iovanni as discussed above. A person of ordinary skill in the product processing field would have been motivated to make such combination in order to optimize the process to meet the processing requirements that can be readily monitored and controlled in an efficient manner [Discenzo: “The improved configuration can be the basis for designing an improved process design that meets (or exceeds or optimizes) processing requirements and that can be readily monitored and controlled in an efficient manner.” (¶31)].
Claim 13 (amended):
	Regarding claim 13, Hyckenberg, Discenzo, Adams, and Iovanni disclose all the elements of claims 1 and 12, but Hyckenberg doesn’t not explicitly disclose, “the computer provides, via the gateway, data to a user including any one or more of: a three dimensional spatial representation of the bioprocessing system configured according to the bioprocessing system configuration; unit availability, compatibility with other units, consumables required, consumable supply information, service and maintenance information, regulatory information and training information.”
	However, Discenzo discloses, “the computer provides, via the gateway, data to a user including any one or more of: a three dimensional spatial representation of the bioprocessing system configured according to the bioprocessing system configuration; unit availability, compatibility with other units, consumables required, consumable supply information, service and maintenance information, regulatory information and training information.” [Examiner notes that claim requires only one of a three dimensional spatial representation of the bioprocessing system configured according to the bioprocessing system configuration; unit availability, compatibility with other units, consumables required, consumable supply information, service and maintenance information, regulatory information and training information.
	Discenzo teaches: See the system provides user with data consumables required, consumable supply information, such as model products (e.g., food items or ingredients, material used in the production of cosmetics, and so forth) and represent or model production equipment and also model or simulate the time-based interaction between these elements (e.g., product recipe) within the production process 502 (e.g.; Process representation 506 including metadata 518): “adjustment component 510 can automatically generate user interfaces in accordance with the metadata 518 as well as interfaces that facilitate data exchange between the production process 502 and the process representation 506.” (¶83)… “Process representation 506 (or process model) can simulate the production process 502 and can comprise product information 516 and metadata 518 associated with the product.” “process representation 506 is configured to represent or model products (e.g., food items or ingredients, material used in the production of cosmetics, and so forth) and represent or model production equipment and also model or simulate the time-based interaction between these elements (e.g., product recipe) within the production process 502.” (¶68)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Discenzo with the method taught by Hyckenberg, Discenzo, Adams, and Iovanni as discussed above. A person of ordinary skill in the product processing field would have been motivated to make such combination for the same reasons as described above in claim 12.




Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant responds
(a)	Rejections under 35 U.S.C. § 103:
	Hyckenberg's teachings do not appear to teach or disclose "generating at least one optimized or suitable bioprocessing system configuration capable to provide the desired system functionality based at least in part on multidimensional optimization of a plurality of objective functions" as recited in amended claim 1. In particular, the Office does not appear to have identified any teaching or disclosure in which a plurality of objective functions to perform multidimensional optimization.
	
	Iovanni, which is relied upon to teach or disclose other subject matter, does not appear to remedy the deficiencies of the rejection as discussed above. Accordingly, Applicant submits that claim 1 is allowable under 35 U.S.C. § 103.  
	Applicant submits that each of claims 2, 3, 5, 10, and 12-13 are allowable for the reasons discussed above. 
	Furthermore, Bartee, Wang, and Discenzo, which is relied upon to allegedly teach or disclose unrelated subject matter, does not remedy the deficiencies of Hyckenberg and Iovanni discussed above. Thus, valid combinations of Hyckenberg, Iovanni Bartee, Wang, and Discenzo also does not render claims 2, 3, 5, 10, and 12-13 prima facie obvious. Dependent claims are allowable at least because they depend from an allowable base claim. Accordingly, Applicant submits that claims 2, 3, 5, 10, and 12-13 are allowable under 35 U.S.C. § 103 over various combinations of Hyckenberg, Iovanni Bartee, Wang, and Discenzo.
(Page: 7-8)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response.
In response to applicant’s amendments to claim 1, a new grounds of rejections in view of Adams et al. (US20140358831A1) has been introduced. Adams teaches, “generating at least one optimized or suitable” “configuration capable to provide the desired system functionality based at least in part on multidimensional optimization of a plurality of objective functions” as described in the current office action.
	As described in the current office action, combination of Hyckenberg, Adams, and Iovanni teach all the limitations of claim 1.
Applicant’s arguments are fully considered, but for the above described reasons, the arguments are moot; therefore, claims 1-15 are rejected under 35 U.S.C. 103 in view of the references as presented in the current office action.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20070118431A1 - System for configuring a chemical separation system:
	A method of selling a customised, configured chemical separation system, wherein a user customises a desired chemical separation system using the inventive system for configuring and optionally ordering a chemical separation system. The inventive system may generate personalised configuration data in the form of user-viewable graphical representations, which the user can save as a template for future modifications of the system, download for further consideration, and/or use as the specification of a system in a purchase order (¶9).

	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAFAYET whose telephone number is (571)272-8239. The examiner can normally be reached M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116